Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. (Pub. No.: US 2016/0143109); hereinafter referred to as “Lal”, in view of Krames et al. (Pub. No.: US 2016/0273717); hereinafter referred to as “Krames”.
Regarding Claim 1, Lal teaches, in Figure 3, an exterior luminaire comprising light-emitting diodes (LEDs) for emitting light ([0003]), with a circadian-adjustable light output mode, comprising at least two switchable LED chip comprising a chain I (323) and a chain III (324), wherein the chain I comprises: a first LED chip emitting orange light having a wavelength range of 580 nm to 610 nm, and a second LED chip emitting red light having a wavelength range of 610 nm to 700 nm, wherein the chain III comprises: at least one blue LED chip overlaid with a luminophore emitting a continuous band spectrum of visible white light having a wavelength range of 440 nm to 700 nm and a correlated color temperature CCT of about 2200 to 4200 K ([0051, 0064]), wherein the chains I and III are each separately connected to a power source (311) via a dimming ballast (312) that regulates a proportion of an input current to each chain separately ([0040]), such that switching between the chain I and the chain III is accomplished via a switching interval that is set for a period of at least 3 minutes ([0048, 0050]), wherein the proportion of the input current to each chain changes by the value to one chain decreasing and the value to the other chain increasing ([0040]).
Lal teaches the luminaire being used for circadian regulation ([0033]). Lal does not explicitly teach a circadian light for medical safety. Krames, in the same field of endeavor, teaches a luminaire used for circadian regulation for medical purposes ([0392]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire taught by Lal by using the luminaire for medical safety, since it is known in the art to use circadian luminaires for medical purposes.
Lal teaches chain I (323) emitting light with a color temperature of 2200K. Lal does not explicitly teach the color of the LEDs in chain I. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire taught by Lal by using orange and red LEDs for chain I, since it is known in the art to use orange and red LEDs for light output with warm color temperatures. 
Lal teaches a rate of change of LED control ([0036]). Lal does not explicitly teach the change in the input current occurs at a maximum rate of 25% per 1 minute. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire as taught by Lal by using a input current maximum rate of 25% per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to transition the light output without distribution to the users’ eyes.
Regarding Claims 2-3, Lal teaches the switchover is at least 30/60 mins ([0048]). Lal teaches a rate of change of LED control ([0036]). Lal does not explicitly teach the change in the input current occurs at a maximum rate of 1.5/2.5% per 1 minute. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the luminaire as taught by Lal by using a input current maximum rate of 1.5/2.5% per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to transition the light output without distribution to the users’ eyes.
Regarding Claim 4, Lal teaches the exterior luminaire of claim 3, wherein the dimming ballast is controlled by software or via a protocol ([0019]).
Regarding Claim 5, Lal teaches the exterior luminaire of claim 1, wherein the correlated color temperature CCT of the at least one blue LED chip is about 2500 to 2800 K ([0051]). 
Regarding Claim 6, Lal teaches the exterior luminaire of claim 1, wherein the color rendering index (CRI) of the emitted light has a value of at least 80 ([0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844